Citation Nr: 0922116	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  03-08 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable rating for sinusitis. 

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a left knee sprain.

3.  Entitlement to a rating in excess of 40 percent for 
lumbar spondylosis with minimal wedge compression at L1.

4.  Entitlement to a rating in excess of 10 percent for tinea 
versicolor.

5.  Entitlement to a compensable rating for atrial 
fibrillation, paroxysmal supraventricular tachycardia.

6.  Entitlement to a compensable rating for gout.

7.  Entitlement to a rating in excess of 10 percent for 
hypertension.

8.  Entitlement to service connection for chronic headaches 
and dizziness, as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 
2000, including service in the Southwest Asia theater from 
May to September 1991. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from  rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Montgomery, 
Alabama.

The issue of entitlement to a compensable rating for gout is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Sinusitis has been manifested by less than one or two 
incapacitating episodes per year requiring prolonged (four to 
six week) antibiotic treatments, or three to six non-
incapacitating episodes per year characterized by headaches, 
pain and purulent discharge or crusting. 

2.  A left knee disability has been productive of complaints 
of pain; objectively, the evidence shows flexion to no worse 
than 110 degrees, and extension to 0 degrees. 

3.  A low back disability has been manifested by complaints 
of pain, numbness and tingling, and limitation of motion; 
objectively, there is no evidence of muscle spasm, ankylosis 
or sufficient incapacitating episodes; nor are neurological 
symptoms sufficient to warrant a separate rating 
demonstrated.  

4.  Tinea versicolor is productive of subjective complaints 
of a rash; objectively, it is not shown to result in 20 
percent of the entire body or 20 percent of exposed areas 
being affected, require systemic therapy, or cause a 
disfigurement of the head, face or neck.

5.  A heart disorder is not shown to have permanent atrial 
fibrillation, or one to four episodes per year of paroxysmal 
atrial fibrillation or other supraventricular tachycardia 
documented by ECG or Holter monitor.

6.  Hypertension requires continuous medication to control; 
however, it is not manifested by a diastolic pressure of 
predominately 110 mm or more, or a systolic pressure of 
predominately 200 mm or more.

7.  The Veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

8.  A chronic headache or dizziness disorder was not manifest 
during service.

9.  Complaints of headaches and dizziness have been 
attributed to known clinical diagnoses. 




CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for sinusitis have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. § 3.102, 3.159 (as amended), 4.97, 
Diagnostic Code (DC) 6513 (2008).  

2.  The criteria for a rating in excess of 10 percent for 
residuals of a left knee sprain have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 
4.7, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2008).  

3.  The criteria for an evaluation in excess of 40 percent 
for lumbar spondylosis with minimal wedge compression at L1 
have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5289, 5293 
(2002), 5293 (2003), DC 5243 (2008). 

4.  The criteria for a rating in excess of 10 percent for 
tinea versicolor have not been met. 38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.118, DCs 7800, 7801, 7802, 7803, 7804, 7805, 
7806, 7813, 7814 (2002) (2008).

5.  The criteria for a compensable rating for atrial 
fibrillation, paroxysmal supraventricular tachycardia have 
not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. § 4.104 DC 7010 (2008).

6.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 4.104, DC 7101 (2008).

7.  Chronic headaches and dizziness were not incurred in or 
aggravated by service, nor is it shown to be due to 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War. 38 U.S.C.A. §§ 
1110, 1111, 1117, 1131, 1132, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.159 (as amended), 3.303, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

I.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, the Veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.  
In addition, the General Counsel has also held that separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint.  VAOPGCPREC 09-04.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2008).

The Veterans Claims Court has held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Veterans Claims Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59.

At the outset, the Board notes that the Veteran is appealing 
the initial disability ratings assigned for his disorders. As 
such, the claims require consideration of the entire time 
period involved, and contemplate staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Sinusitis

The Veteran's sinusitis is rated as non-compensable pursuant 
to DC 6513.  In order to warrant a higher rating, the 
evidence must show:

*	one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge 
or crusting (10 percent). 

The Board notes than an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician. After a review of the record, the Board finds that 
the evidence does not support the criteria for the next-
higher disability rating.  

At a May 2001 VA examination, the Veteran indicated that a 
year prior he was treated with antibiotics for one week for 
his sinusitis.  He additionally stated that in the past year 
he had received antibiotic treatments around November and 
March for chronic sinusitis.  He made no assertion that he 
was prescribed bed rest for his sinusitis.  Upon examination, 
he was diagnosed with sinusitis by history.  The examiner 
noted that the Veteran was not currently symptomatic, and 
most likely had allergic rhinitis with hypertrophied nasal 
mucosa. 

In a September 2004 private treatment visit, the Veteran 
complained of watery/itchy eyes, sneezing and nasal 
congestion.  He denied any fevers, chills or sweat, purulent 
nasal discharge, shortness of breath or cough. He was 
diagnosed with symptomatic allergic rhinitis.  At a January 
2005 private treatment visit, he denied any headache or sinus 
pain. 

At a March 2009 VA examination, the Veteran indicated that he 
had problems with sinusitis mainly during the spring season.  
He reported that most recently, in January 2008, he had had a 
sinus infection and was treated with antibiotics. He made no 
assertion that he was prescribed bed rest by his physician 
due to his sinusitis. Upon examination, the examiner noted 
that his maxillary sinuses revealed no tenderness over the 
maxillary sinus at the present time, although the Veteran 
complained of a pressure sensation over the maxillary 
sinuses.  An X-ray of his sinuses revealed no acute 
abnormality.

Although there is evidence of treatment for sinusitis with 
antibiotics, there is no evidence of incapacitating episodes 
or recurrent headaches, purulent discharge, or crusting 
associated with his sinusitis. As such, a higher rating is 
not warranted for any portion of the rating period under DC 
6513. No other relevant diagnostic codes are for application.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.

Left Knee Sprain

The Veteran's left knee disability is rated as 10 percent 
disabling pursuant to DC 5260.  In order to warrant a higher 
rating, the evidence must show:

*	X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations- not to be 
combined with limitation of motion (20 percent under 
DC 5003); 
*	ankylosis of the knee in favorable angle in full 
extension or in slight flexion between 0 and 10 
degrees (30 percent under DC 5256);
*	moderate recurrent subluxation or lateral instability 
(20 percent under DC 5257);
*	dislocated semilunar cartilage with frequent episodes 
of locking, pain, and effusion into the joint (20 
percent under DC 5258);
*	limitation of flexion to 30 degrees (20 percent under 
DC 5260); or
*	limitation of extension to 15 degrees (20 
percent under DC 5261); or
*	malunion of the tibia and fibula, with moderate knee 
or ankle disability, requiring a brace (20 percent 
under DC 5262).

After a careful review of the evidence of record, the Board 
finds that a rating in excess of 10 percent, for the 
Veteran's left knee disability, is not warranted. 

First, although the Veteran has been diagnosed with 
degenerative joint disease (DJD) of his left knee, the 
evidence does not show incapacitating exacerbations due to 
DJD.   While he has reported on-going left knee pain and the 
need for a brace for stability, the evidence does not show 
that he has been ordered to bed rest due to his knee 
disability. As such, a higher rating is not warranted under 
DC 5003. 

Next, the objective evidence must show ankylosis in favorable 
angle in full extension or in slight flexion between 0 and 10 
degrees (30 percent under DC 5256).  Ankylosis is defined as 
a stiffening of the joint.  The Board finds that ankylosis is 
not present in the Veteran's left knee. 

The Veteran had left knee flexion to 130 degrees, and 
extension to 0 degrees at his March 2009 VA examination. As 
significant range of motion has been demonstrated, the Board 
can find no basis under DC 5256 to grant an increased rating 
for his left knee based on ankylosis.

Next, the objective evidence must show moderate recurrent 
subluxation or lateral instability (20 percent under DC 
5257).  The Veteran reported feeling a "giving out 
sensation" in his left knee and the previous use of a knee 
brace at his May 2001 VA examination.  Upon examination, it 
was noted there was no laxity or swelling of his left knee.  
He once again complained of some swelling and giving out of 
his left knee at his March 2009 VA examination.  He indicated 
that he had a brace and sometimes used it.  Upon examination 
of his knee, no instability was observed.

As such, the evidence does not support a higher rating under 
DC 5257 for his left knee.  Further, the Board notes that the 
evidence does not show cartilage dislocation, a threshold 
component necessary to receive a rating pursuant to DC 5258. 
As such, a rating under DC 5258 for his left knee is not for 
application. 

With regards to an increased rating available for limitation 
of motion under DCs 5260 and 5261, the Board notes that at 
the Veteran's May 2001 VA examination, left knee range of 
motion was reported to 110 degrees, with extension to 0 
degrees. Flexion of 0 to 140 degrees and extension to 0 
degrees are considered anatomically normal.  38 C.F.R. 
§ 4.71a, Plate II.  

Upon examination in March 2009, left knee range of motion was 
reported from 0 to 130 degrees, and extension to 0 degrees 
with some stiffness and pain. While some limitation of 
flexion was noted, the evidence does not support a rating in 
excess of 10 percent under DCs 5260 and 5261 for his left 
knee disability.  

Flexion of the left knee has not been shown to be limited to 
30 degrees in order to warrant a 20 percent rating under DC 
5260.  Likewise, as the evidence showed that he had normal 
extension, the criteria for higher rating under DC 5261 is 
not met.

In this case, the Board acknowledges the Veteran's complaints 
of pain and stiffness in his left knee. However, even 
considering pain, the evidence still does not show a 
limitation of motion that more nearly approximates the 
criteria for the next higher rating.  Under DC 5262, a 
malunion of the tibia and fibula requiring a brace warrants a 
20 percent evaluation if there is a moderate knee or ankle 
disability.  As malunion of the tibia or fibula has not been 
demonstrated, this diagnostic code is not for application.

In conclusion, the Board finds that the Veteran's left knee 
disability has not manifested symptomatology that more nearly 
approximates the criteria required for a rating in excess of 
10 percent.

Lumbar Spondylosis 

The Veteran's low back disability is rated as 40 percent 
disabling pursuant to DC 5243.  The Board notes that while 
this appeal was pending, the applicable rating criteria for 
intervertebral disc disease, 38 C.F.R. § 4.72, DC 5293, were 
revised effective September 23, 2002. See 67 Fed. Reg. 54,345 
(Aug. 22, 2002). Further, the remaining spinal regulations 
were amended in September 2003. See 68 Fed. Reg. 51,454 (Aug. 
27, 2003). The Board will hereafter designate the regulations 
in effect prior to the respective changes as the 'pre-
amended' regulations and the subsequent regulations as the 
'amended' regulations.

The timing of this change requires the Board to first 
consider the claim under the appropriate 'pre-amended' 
regulations. Thereafter, the Board must analyze the evidence 
under the new regulations and consider whether a rating 
higher than the previous rating is warranted. See VAOPGCPREC 
7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).



Consideration Under Pre-Amended Regulations

In order for the Veteran to receive a rating higher than 40 
percent for his low back disability under the "pre-amended" 
spine and intervertebral disc regulations, the evidence must 
show any of the following: unfavorable ankylosis of the 
lumbar spine, under DC 5289; or "pronounced" intervertebral 
disc syndrome with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief, under DC 5293.

After a review of the claims file, the Board finds that the 
evidence does not support a higher rating under the 'pre-
amended' disc or spine regulations.

First, the evidence does not show ankylosis (fixation) of the 
lumbar spine. Specifically, a May 2001 VA examination report 
reflected lumbar flexion to 60 degrees, extension to 20 
degrees, bilateral lateral flexion to 30 degrees and 
bilateral rotation to 20 degrees.  A September 2007 VA 
examination report noted no thoracolumbar spine ankylosis. At 
a March 2009 VA examination, although range of motion testing 
could not be completed, because of complaints of stiffness, 
an X-ray taken at that time noted no acute fracture or 
vertebral body subluxation.  Degenerative changes were 
described as only slightly worse than previously reported. 

Because the evidence does not show ankylosis of the lumbar 
spine, there is no basis under DC 5289 for an increased 
rating under the pre-amended spine regulations.

Next, the weight of evidence does not show 'pronounced' 
intervertebral disc syndrome under the 'pre-amended' disc 
regulations. Significantly, in the May 2001 VA examination, 
no swelling, crepitus or spasms were noted. Furthermore, he 
demonstrated negative straight leg raises. 

A December 2006 private treatment note reflected that a 
straight-leg raise test was negative.  Similar results were 
found at a February 2007 VA private treatment visit. At a 
September 2007 VA examination, the Veteran demonstrated no 
spasm, atrophy, guarding, tenderness or weakness of the 
thoracic sacrospinalis. Detailed motor, sensory, and reflex 
examinations revealed normal results. At his March 2009 VA 
examination, although degenerative spondylosis was diagnosed 
at multiple levels of his lumbar spine, a neurological 
disability was not diagnosed. 

In sum, as there has been no demonstration of ankylosis or 
"pronounced" intervertebral disc syndrome, such as 
neuropathy, demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings, the claim for an evaluation in 
excess of 40 percent under the 'pre-amended' spine and disc 
regulations is denied throughout the rating period in 
question.

Consideration Under Amended Regulations

Again, the provisions pertaining to intervertebral disc 
syndrome were revised effective September 23, 2002.

As revised, for the period from September 23, 2002, to 
September 25, 2003, DC 5293 stated that intervertebral disc 
syndrome was to be evaluated either based on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.25 the separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Under DC 5293, as in effect from September 23, 2002, to 
September 25, 2003, a 60 percent disability rating was 
warranted where the evidence revealed incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

Note (1) to the new version of DC 5293 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician."  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to DC 5293. Therefore, the revised version 
of DC 5293, as in effect from September 23, 2002, to 
September 25, 2003, cannot serve as a basis for an increased 
rating on the basis of incapacitating episodes.

Under the revised version of DC 5293, as in effect from 
September 23, 2002, to September 25, 2003, the Board must 
also consider whether separate evaluations for chronic 
orthopedic and neurologic manifestations of the service-
connected back disability, when combined under 38 C.F.R. § 
4.25 with evaluations for all other disabilities, results in 
a higher combined disability rating.

The Board will first analyze the chronic orthopedic 
manifestations of the Veteran's low back disability. As noted 
above, his May 2001 VA examination report reflected lumbar 
flexion to 60 degrees, extension to 20 degrees, bilateral 
lateral flexion to 30 degrees and bilateral rotation to 20 
degrees.  At a March 2009 VA examination, range of motion 
testing could not be completed due to complaints of 
stiffness. 

Based on the foregoing, the Board concludes that the 
objective evidence supports a finding of no more than severe 
limitation of motion, even when considering additional 
functional limitation per DeLuca. Accordingly, a 40 percent 
rating under DC 5292 is warranted. No other orthopedic 
diagnostic codes warrant a higher evaluation based on the 
evidence of record. 

The Board will now determine an appropriate rating for the 
Veteran's neurological manifestations of his low back 
disability. A May 2001 VA examination revealed normal 
strength of the upper and lower extremities. Reflexes were 
also normal.  A September 2007 VA examination revealed normal 
results following detailed motor, sensory and reflex 
evaluations. 

Furthermore, a neurological disorder, associated with his low 
back disability was not diagnosed at his March 2009 VA 
examination, despite his complaints of tingling and numbness 
in his toes. As such, although the record reflects varying 
complaints of the Veteran, including numbness and tingling, a 
neurological disorder has not been diagnosed.  Thus, a 
separate rating for neurologic findings is not warranted. 

As a separate neurological evaluation is not warranted, the 
single 40 percent evaluation remains intact throughout the 
period in question. For the reasons already discussed, there 
is no basis for an evaluation in excess of that amount. 

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were again revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, DCs 5237, 5238, 5243 (2008). In order to warrant a 
higher rating, under the most recent regulations, the 
evidence must show:

*	unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);
*	intervertebral disc syndrome (IVDS) with incapacitating 
episodes having a total duration of at least 6 weeks 
during the past 12 months (60 percent); or, 
*	objective neurological abnormalities (Pursuant to Note 
(1)).

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  

The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

After a careful review of the evidence of record, the Board 
finds that a rating in excess of 40 percent, for a low back 
disability, is not warranted. 

The Board will first consider whether a higher rating is 
warranted based on ankylosis of the entire thoracolumbar 
spine.  As previously noted, a May 2001 VA examination report 
reflected lumbar flexion to 60 degrees, extension to 20 
degrees, bilateral lateral flexion to 30 degrees and 
bilateral rotation to 20 degrees.  

Further, a September 2007 VA examination report noted no 
thoracolumbar spine ankylosis. At a March 2009 VA 
examination, although range of motion testing could not be 
completed, because of complaints of stiffness, an X-ray taken 
at that time noted no acute fracture or vertebral body 
subluxation, with degenerative changes. Degenerative changes 
were described as only slightly worse than previously 
reported.  As this does not constitute evidence of ankylosis, 
a 50 percent rating is not for application.  

With respect to incapacitating episodes, the Veteran stated 
at his September 2007 VA examination that in the past 12 
months he had endured fifteen incapacitating episodes, of 2 
days duration.  Even accepting his characterization that his 
symptoms required bedrest, a total of 30 days does not 
satisfy the criteria of incapacitating episodes, having a 
total duration of at least 6 weeks during the past 12 months.  
Therefore, a higher rating based on incapacitating episodes 
is not warranted.

Next, the Veteran complained of significant back pain at his 
May 2001, September 2007, and March 2009 VA examinations, and 
at various outpatient treatment visits. For example, at his 
May 2001 VA examination, he described a throbbing chronic low 
back pain rating 10 out of 10 on the pain threshold.  

At his March 2009 VA examination, he complained of severe low 
back pain. He further reported undergoing physical therapy 
and undergoing injections to his lower back, both with no 
relief.  He reported constant pain.  Private treatment 
records from November 2005, December 2006, February 2007, 
April 2007, all noted complaints and treatment for back pain. 

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  His reports of back pain are consistent 
with the evidence of record and are found to be credible.  
However, despite the complaints and findings of pain as noted 
above, the evidence does not establish additional functional 
impairment such to support the next-higher 50 percent 
evaluation. 

After additionally considering Note (1), the Board finds that 
a separate rating for neurological abnormality is not 
warranted.  As previously mentioned, a May 2001 VA 
examination revealed normal strength of the upper and lower 
extremities. Reflexes were also normal. A September 2007 VA 
examination revealed normal results following detailed motor, 
sensory and reflex evaluations. 

Furthermore, a neurological disorder, associated with his low 
back disability was not diagnosed at his March 2009 VA 
examination. As such, although the record reflects varying 
complaints of the Veteran, including numbness and tingling, a 
neurological disorder associated with his low back disability 
has not been diagnosed.  Thus, the evidence does not support 
a separate rating based on neurological impairment.

In sum, after a careful review of the evidence of record, the 
Board finds that a rating in excess of 40 percent is not 
warranted. As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.

Tinea Versicolor

When a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Schedule for Rating Disabilities, the diagnosed condition 
will be evaluated by analogy to a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous. 38 C.F.R. § 4.20 (2008). In that respect, the RO 
rated the Veteran's skin disorder under the criteria set 
forth in DC 7806. 

In evaluating skin and scar residuals, the Board notes that 
the applicable rating criteria for skin disorders, 38 C.F.R. 
§ 4.118, were amended effective August 30, 2002. See 67 Fed. 
Reg. 49,590 (July 31, 2002). The timing of this change in the 
regulations requires the Board to consider both the pre-
amended and amended criteria. 

Under the pre-amended regulations, eczema (DC 7806) was rated 
dependent upon the location, extent, and repugnant or 
otherwise disabling character of the manifestations. Under 
the amended regulations, infections of the skin not listed 
elsewhere (DC 7820), to include bacterial, fungal, viral, 
treponemal and parasitic diseases, are to be rated as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DCs 7801-7805), or dermatitis (DC 7806), depending upon the 
predominant disability.

Consideration Under Pre-Amended Regulations

Under the pre-amended regulations, when eczema (DC 7806) was 
manifested by constant exudation or itching, extensive 
lesions, or marked disfigurement, a 30 percent evaluation was 
assigned. With exfoliation, exudation or itching, if 
involving an exposed surface or extensive area, eczema was 
assigned a 10 percent evaluation. When eczema has slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area, a noncompensable evaluation was 
assigned. 38 C.F.R. § 4.118, DC 7806 (2002).

After a review of the evidence, the Board finds that there is 
no basis for a higher than 10 percent rating under the pre-
amended regulations. A May 2001 VA examination noted that he 
had developed his disorder two year prior, on his hand, 
elbow, and knee.  He indicated that he had been given a 
topical cream and although he experienced no pain, he had had 
persistent itching. He denied any facial itching or any 
lesions on his face.  

Upon examination, the examiner noted no disfiguring scars on 
his face. However, dry, flaky pigmented plaques were observed 
in between his fingers, on his elbows and on both knees. No 
open lesions were noted.  He was diagnosed with residual 
tinea versicolor, chronic, on medication.  Although the 
Veteran reported a past history of persistent itching, there 
was no indication that he was experiencing those symptoms at 
the time of examination.  Further, there was no indication of 
constant exudation, disfiguring scars, or open lesions. 
Therefore, this evidence of treatment does not support a 30 
percent evaluation.

A July 2000 private treatment note indicated dermatitis on 
both of the Veteran's hands. He reported the use of a cream 
and ointment for this disorder.  Private treatment records 
from October 2003, April 2005, June 2005, July 2005, October 
2006, January 2008, March 2008 noted normal skin 
examinations. Lesions, rashes, or bruises were not noted. 
 
At his March 2009 VA examination, the Veteran complained of a 
dark hyperpigemented rash over the knuckles of his hands, 
elbows and knees. He reported the use of cream and Vaseline 
four times a day. He denied being treated for a fungal 
infection. He was diagnosed with chronic dermatitis of his 
hands and feet.  

Even considering all the skin symptomatology reported at his 
VA examinations, this evidence does not support a higher 
rating.  The Board has weighed the Veteran's private 
treatment records, which span the rating period of appeal, 
demonstrating no skin lesions or skin condition; against his 
reports of a constant skin condition. As constant exudation 
or itching, extensive lesions, or marked disfigurement are 
not demonstrated by the evidence, a higher rating is not 
warranted.

Even assuming the Veteran's condition at its worse (with 
irritation and itching), there is no indication of 'constant' 
exudation or itching. This is primarily based on the fact 
that skin lesions have not been documented. Therefore, the 
Board finds that a higher rating under the pre-amended 
regulations is not warranted.

Consideration Under Amended Regulations

Because the amended regulations do not specifically list 
tinea versicolor as a separate disorder, the Board will 
consider DC 7820 (infections of the skin not otherwise 
listed), in addition to 7806 (for dermatitis and eczema). As 
such, the Board will consider each of the potentially 
relevant diagnostic codes.

Under the amended DC 7800 (disfigurement of the head, face, 
or neck), 
with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement the disability will be rated 
at 30 percent. With one characteristic of disfigurement the 
disability will be rated at 10 percent.

In this case, there is no evidence that the Veteran has two 
or three characteristics of disfigurement such to warrant a 
higher rating under DC 7800. Moreover, while he most recently 
reported a hyperpigmented rash on his hands, elbows and 
knees, they were not present on his head, face, or neck. As 
such, DC 7800 is not for application.

DC 7801 pertains to scars, other than head, face, or neck, 
that are deep or that cause limited motion. In this case, the 
Board finds that there is no evidence to support a finding 
that the skin disorder of the Veteran's hands, in between his 
fingers, elbows and knees (as diagnosed in a May 2001 VA 
examination) and on his hands and feet (as diagnosed in a 
March 2009 VA examination), caused any limitation of motion 
of the affected area. Therefore, DC 7801 is not for 
application.

DC 7802 pertains to scars, other than head, face, or neck, 
that are superficial and that do not cause limited motion. 
Specifically, under DC 7802, a 10 percent rating is warranted 
for an area or areas of 144 square inches (929 sq. cm.) or 
greater. As the Veteran's currently-assigned 10 percent 
rating is the highest available under this code, a higher 
rating would not be available regardless of the size of the 
scarring.

Under DC 7803, unstable superficial scars will be rated as 10 
percent disabling. Note (1): An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar. Note (2): A superficial scar is one not 
associated with underlying soft tissue damage. Similar to the 
analysis for DC 7802, as his currently-assigned 10 percent 
rating is the highest available under this code, a higher 
rating would not be available regardless of the character of 
the residual scarring.

Under DC 7804, superficial scars which are painful on 
examination will be rated as 10 percent disabling. Note (1): 
A superficial scar is one not associated with underlying soft 
tissue damage. Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation. As above, the currently-assigned 10 
percent rating is the highest available under this code and 
no higher rating can be assigned.

Under DC 7805, other scars will be rated on limitation of 
function of affected part. In this case, the Board finds that 
DC 7805 is not for application because there is no evidence 
that the Veteran's tinea versicolor affects, in any way, the 
normal function of his hands, fingers, elbows, knees or feet. 

Under the amended DC 7806, when 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period, a 30 percent rating is warranted.

In the most recent VA examination report dated in March 2009, 
the Veteran reported a dark hyperpigmented rash over the 
knuckles of his hands, elbows and knees. Physical examination 
revealed chronic dermatitis of his hands and feet. 

Even considering that presently his hands and feet are 
involved, it does not constitute an area of 20 to 40 percent 
of the entire body. Further, there is no indication that the 
Veteran has required the use of systemic therapy for 
treatment at any time. Therefore, there is no basis for the 
assignment of a higher rating based on the exposed area 
affected or the use of systemic steroids or 
immunosuppressives.

The Board additionally notes that, while the claim was on 
appeal, the applicable rating criteria for skin disorders, 38 
C.F.R. § 4.118, were once again revised effective October 23, 
2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  However, as 
set forth in the Federal Register, the revised criteria apply 
to all applications for benefits received by VA on or after 
the effective date of October 23, 2008.  73 Fed. Reg. 54,710 
(Sept. 23, 2008).  Because the Veteran's claim was received 
prior to October 23, 2008, the revised criteria are not for 
application in this case.  

Atrial Fibrillation, Paroxysmal Supraventricular Tachycardia

The RO granted service connection for atrial fibrillation, 
paroxysmal supraventricular tachycardia in a July 2001 rating 
decision, and assigned a noncompensable evaluation under DC 
7010.  The Board notes that the Veteran is additionally 
service-connected for hypertensive cardiovascular disease (DC 
7007) and hypertension (DC 7101), as such, this analysis will 
solely focus on his rating for atrial fibrillation. 

Under 7010, a 10 percent evaluation is warranted for 
supraventricular arrhythmias, with permanent atrial 
fibrillation (lone atrial fibrillation), or one to four 
episodes per year of paroxysmal atrial fibrillation or other 
supraventricular tachycardia documented by electrocardiogram 
(ECG) or Holter monitor. 

At his May 2001 VA examination, the Veteran reported that 
during service he had been seen on two occasions for atrial 
fibrillation.  He indicated that he had throbbing chest pain 
on the left side of his chest, three to five minutes, 
approximately one to three times a week. He also reported 
that at one time he had worn a heart monitor when he had 
atrial fibrillation.  Upon cardiovascular examination, his 
rhythm was regular, no murmur or erythemas were noted.  He 
was diagnosed with atrial fibrillation, premature 
supraventricular tachycardia, status post ablation, now sinus 
rhythm.  

A September 2004 private treatment record indicated a history 
of atrial fibrillation. The Veteran denied chest pain, 
shortness of breath, dizziness or headaches. The treating 
physician noted that the Veteran's condition was current 
stable on medication. A July 2005 private treatment record 
indicated a diagnosis of atrial fibrillation; however, no 
murmurs, clicks, or gallops were noted. A private April 2007 
chest X-ray indicated no active chest disease.

At his March 2009 VA examination, the Veteran reported some 
irregular heartbeat, he indicated that he is followed by a 
private physician every three months, but did not see a 
cardiologist.  On examination, his heart revealed regular 
rhythm, no heart murmurs were noted.  He was diagnosed with a 
past history of supraventricular tachycardia.  The examiner 
further noted that the Veteran did not take any 
antiarrhythmic medications.  

Based upon the above, the Board finds that the record does 
not support a finding that the Veteran's heart symptomatology 
warrants a compensable rating. While a prior history of 
atrial fibrillation has been documented, there is no 
indication of any permanent atrial fibrillation or other 
supraventricular tachycardia. Therefore, the noncompensable 
rating is appropriate under DC 7010.

Hypertension

The Veteran's hypertension is rated as 10 percent disabling 
pursuant to DC 7101.  In order to warrant a higher rating, 
the evidence must show diastolic pressure predominantly 110 
or more or systolic pressure predominantly 200 or more.  
Additionally, hypertension must be confirmed by readings 
taken two or more times on at least three different days. See 
38 U.S.C.A. § 4.104, DC 7101.  After a careful review of the 
medical evidence of record, the Board finds that a rating in 
excess of 10 percent, for the Veteran's hypertension, is not 
warranted. 

Specifically, a May 2001 VA examination report indicated 
blood pressure readings of 131/76, 141/87, and 140/70.  
Private treatment records revealed various blood pressure 
readings including: 132/82 (November 2002), 125/60 (January 
2003), 126/75 (April 2003), 146/85 (April 2005), 151/70 (June 
2005), 130/64 (August 2005),  141/84 (October 2006), 145/76 
(December 2006), 134/88 (January 2007), and 128/72 (July 
2007).  At his March 2009 VA examination, his blood pressure 
readings were 127/77, 139/82, and 138/88.  These readings 
indicate that his blood pressure readings are less than 200 
systolic and 110 diastolic.  Consequently, an increased 
rating is not warranted.

As to the claims for increased ratings, the Board has further 
considered whether referral under the provisions of 38 C.F.R. 
§ 3.321(b)(1)(2008) is warranted.  However, the weight of 
evidence does not reflect that the disabilities at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  

Although a March 2009 VA examiner commented that the Veteran 
was unable to do any chores at home because of his lower back 
problems, it was noted that he continued to work part-time as 
a security person. The Board notes that at his September 2007 
VA examination, he indicated that he had retired in 2000 
because of age or duration of work.  Moreover, the medical 
records do not indicate that his disorders have necessitated 
frequent periods of hospitalization. Hence, referral for 
consideration of an extra-schedular evaluation is not 
warranted.

II.  Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002). If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2008). However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability that became manifest during active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011. 38 
U.S.C.A. § 1117(a)(1) (2002); 38 C.F.R. § 3.317(a)(1) (2008).

A "Persian Gulf veteran" is one who served in the Southwest 
Asia Theater of operations during the Persian Gulf War. See 
38 C.F.R. § 3.317. A "qualifying chronic disability" 
includes: (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multi symptom illnesses: 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome, as well as any other illness that the Secretary of 
VA determines is a medically unexplained chronic multi- 
symptom illness; and (C) any diagnosed illness that the 
Secretary determines, in regulations, warrants a presumption 
of service connection. 3 8 U.S.C.A. § 1117(a)(2) (2002); 38 
C.F.R. § 3.317(a)(2)(i) (2008).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.

The six-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest. A disability referred to in this section shall be 
considered service connected for the purposes of all laws in 
the United States. 38 C.F.R. § 3.317(a)(2), (5).

Compensation shall not be paid under 38 C.F.R. § 3.317 if: 
(1) the undiagnosed illness was not incurred during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or (2) the undiagnosed illness was 
caused by a supervening condition or event that occurred 
between your most recent departure from service in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) the illness is the 
result of willful misconduct or the abuse of alcohol or 
drugs. 38 C.F.R. § 3.317(c) (2008).

With claims for service connection for a qualifying chronic 
disability under 38 C.F.R. § 3.317, the Veteran is not 
required to provide competent evidence linking a current 
disability to an event during service. Gutierrez v. Principi, 
19 Vet. App. 1 (2004). When determining whether a qualifying 
chronic disability became manifest to a degree of 10 percent 
or more, the Board must explain its selection of analogous 
Diagnostic Code. Stankevich v. Nicholson, 19 Vet. App. 470, 
472 (2006).

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis. The fact that the signs or symptoms exhibited by 
the Veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317. VAOPGCPREC 8-98.

Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection. See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability). "In the absence of proof of 
a present disability there can be no valid claim." See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board will first consider the Veteran's claim on a direct 
service-connection basis.  Service treatment records reflect 
that the Veteran reported a history of dizziness or fainting 
spells at a March 1997 examination. The examiner noted that 
this had occurred in the past, was treated, and had no 
sequela. 

He additionally complained of headaches in October 1997, he 
was diagnosed with sinusitis at that time.  Significantly, 
although he complained of dizziness in a report of medical 
history, taken in conjunction with a May 2000 separation 
examination, upon physical examination, the service examiner 
noted that it was a symptom of atrial fibrillation.  He was 
not diagnosed with an equilibrium disorder.  No complaints of 
frequent or severe headaches were made in his report of 
medical history. Therefore, it appears that his complaints 
were acute and transitory in nature.  As such, the evidence 
does not show chronic headaches or dizziness disorders in 
service.

However, this does not in itself preclude a grant of service 
connection.  Indeed, service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service. See 38 C.F.R. § 3.303(d).  Nevertheless, a review of 
the post-service evidence does not support the conclusion 
that any current disorders are causally related to active 
service for the reasons discussed below.

The post-service evidence does not reflect symptomatology 
associated with headaches or dizziness until a May 2001 VA 
examination, over 10 months following separation from 
service. In this regard, the Board notes that the amount of 
time that elapsed since service can be considered as evidence 
against the claim. See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

In addition to the documented post-service treatment records, 
the Board has considered the Veteran's statements asserting 
continuity of symptoms. The Board acknowledges that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence. Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

The Veteran asserted at his May 2001 VA examination that the 
onset of his dizziness and headaches was in 1989.  In his 
April 2003 substantive appeal he asserted continuing 
problems. The Board has weighed the statements of the Veteran 
against the absence of documented complaints or treatment for 
over ten months following active duty discharge and finds his 
more current recollections as to symptoms experienced in the 
past, made in connection with a claim for benefits as less 
probative. Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.  

Further, even assuming that the Veteran continued to suffer 
from headaches, despite the fact that treatment records 
following the May 2001 VA examination do not reflect current 
treatment for this condition, the evidence does not reflect 
that either symptoms of headaches or dizziness are related to 
active duty.  Specifically, no medical professional has 
established a relationship between his complaints and active 
duty.  

Thus, the requirement necessary to establish a medical nexus 
for service connection has not been met. Accordingly, the 
Board finds that a grant of direct service connection on a 
nonpresumptive basis for a headache or dizziness disorder is 
not warranted.

The Board will now consider the Veteran's central contention 
that his headaches and dizziness are manifestations of an 
undiagnosed illness incurred in the Persian Gulf.  After a 
review of the record, it is determined that the provisions of 
38 C.F.R. § 3.317 do not serve as a basis for an award of 
service connection for his complaints. Again, the presumption 
under 38 C.F.R. § 3.317 only operates where the evidence 
demonstrates an undiagnosed illness, i.e., one that is not 
attributed to any known clinical diagnoses.

Here, a May 2001 VA examiner attributed the Veteran's 
complaints of dizziness and headaches to a sleep disorder. 
His neurological examination was grossly normal.  Private 
treatment records from 2001 to 2008 did demonstrate treatment 
for complaints of headaches.  He again complained of 
dizziness at his March 2009 VA examination. Although no 
episodes of syncopal spells were reported.  He was diagnosed 
with balancing difficulties due to his neck and lower back 
problems, and cervical fusion. 

In considering the Veteran's statements asserting that his 
headaches and dizziness are the result of an undiagnosed 
illness, the Board again notes that, as a lay person, he is 
not competent to offer opinions on medical diagnosis of 
causation, and the Board may not accept unsupported lay 
speculation with regard to these medical issues.

Therefore, since the competent evidence of record has 
associated the Veteran's headaches with a known clinical 
diagnoses of a sleep disorder, and his dizziness with a sleep 
disorder (May 2001 VA examination) and his back and neck 
disorders (March 2009 VA examination) the Board finds that he 
is precluded from entitlement to presumptive service 
connection under 38 C.F.R. § 3.317.

In conclusion, the competent evidence of record fails to show 
that the Veteran's complaints of headaches or dizziness are 
causally related to active service. Moreover, as his 
complaints have been attributable to a known clinical 
diagnoses, a grant of presumptive service connection under 38 
C.F.R. § 3.317 is precluded. As the preponderance of the 
evidence is against his claim for service connection, the 
benefit of the doubt rule is not applicable.

With respect to all the Veteran's claims (increased rating 
and service connection), the Board has also considered his 
statements.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  However, 
his sinusitis, left knee, low back, skin, atrial 
fibrillation, hypertension, and headache/dizziness disorders 
are not the type that a lay person can provide competent 
evidence on questions of etiology or diagnosis.  See Robinson 
v. Shinseki, 557 F.3d 1355 (2009).

As to the increased rating claims, the Board acknowledges his 
belief that his symptoms are of such severity as to warrant 
higher ratings (sinusitis, left knee, low back, skin, atrial 
fibrillation, and hypertension); however, disability ratings 
are made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the clinical evidence of record. Therefore, the Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disabilities are 
evaluated, more probative than the Veteran's assessment of 
the severity of his disabilities.

As to the service connection claim, the competent evidence 
has been provided by the medical personnel who have examined 
and/or treated the Veteran during the current appeal and by 
service records obtained and associated with the claims file. 
The Board attaches greater probative weight to the clinical 
findings than to his statements. See Cartright, 2 Vet. App. 
at 25.  In sum, after a careful review of the evidence of 
record, the Board finds that the benefit of the doubt rule is 
not applicable and the appeals are denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's sinusitis, left knee, low back, tinea 
versicolor, atrial fibrillation, and hypertension claims 
arise from his disagreement with the initial evaluations 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
private treatment records and he was afforded VA examinations 
in May 2001, September 2007 and March 2009. The Board finds 
that no additional assistance is required to fulfill VA's 
duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 

With respect to his service connection claim, the VCAA duty 
to notify was satisfied by way of a letter sent to the 
Veteran in April 2001 that fully addressed all notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the Veteran submitted private treatment records.  

Although a medical nexus opinion regarding the Veteran's 
complaints of headaches and dizziness was not obtained, given 
the absence of in-service evidence of chronic manifestations 
of this disorder, no evidence of the disorder for many months 
after separation, and no competent evidence of a nexus 
between service and this particular claim, a remand for a VA 
examination would unduly delay resolution.  Therefore, the 
available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A compensable rating for sinusitis is denied.

A rating in excess of 10 percent for residuals of a left knee 
sprain is denied.

A rating in excess of 40 percent for lumbar spondylosis with 
minimal wedge compression at L1 is denied.

A rating in excess of 10 percent for tinea versicolor is 
denied. 

A compensable rating for atrial fibrillation, paroxysmal 
supraventricular tachycardia is denied.

A rating in excess of 10 percent for hypertension is denied.

Service connection for headaches and dizziness, as due to an 
undiagnosed illness, is denied. 


REMAND

Under 38 C.F.R. § 4.71a, DC 5017, gout is rated under the 
criteria for rheumatoid arthritis, DC 5002.  The record 
reflects that a May 2001 VA examiner diagnosed the Veteran 
with chronic gout, not symptomatic.  It was noted that he was 
on Allopurinal.  In the substantive appeal, he reported that 
he continued to experience flare-ups of gout at least one a 
month, resulting in severe pain and difficulty in walking.  
At a March 2009 VA examination, he reported a history of gout 
in his right knee and also in his left big toe.  He reported 
the continued use of Allopurinol, indicating that it kept his 
gout under control.  

However, the evidence does not adequately describe the extent 
to which any specific joints are affected by his gout through 
limitation of motion, ankylosis, or any functional loss due 
to pain, weakness, fatigability, or incoordination. 
Therefore, the present case must be remanded, and a new VA 
examination must be requested to determine the severity of 
his gout symptomatology, as well as the extent to which 
specific joints are affected by his gout.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an 
examination to determine the current 
severity of his service-connected gout.  
All necessary tests, including range of 
motion testing, should be accomplished. 

Because gout is rated by analogy to 
rheumatoid arthritis (atrophic), the 
examiner should note all extremities 
affected by the Veteran's gout.  The 
examiner should also provide an opinion 
on the number of exacerbations that 
result in incapacitation, if any.  The 
examiner should also state whether the 
Veteran's gout has resulted in any 
impairment of heath and, if so, state 
whether the impairment of health includes 
weight loss and anemia and whether such 
is productive of definite, severe, or 
totally incapacitating disability.

The examiner should also indicate whether 
there is any additional limitation of 
function due to pain, flare-ups of pain, 
weakness, fatigability, or 
incoordination. To the extent possible,  
the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the affected 
extremities.  

The examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  Further, the examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached.

2.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


